                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CARA RYAN,                               )
                                         )
                    Plaintiff,           )                  8:19CV280
                                         )
             v.                          )
                                         )             MEMORANDUM
WILLIAM DRUCKLIEB,                       )              AND ORDER
                                         )
                    Defendant.           )
                                         )

      On June 27, 2019, Magistrate Judge Zwart filed a Findings and
Recommendation in which the Magistrate Judge recommended that this case be
remanded to the District Court of Sarpy County, Nebraska, for lack of federal subject
matter jurisdiction. (Filing No. 3.) On July 11, 2019, I adopted the Magistrate Judge’s
Recommendation and issued a Judgment remanding this case to the District Court of
Sarpy County, Nebraska. (Filing Nos. 5, 6.) After the Judgment was filed—but also
on July 11, 2019—Defendant filed an Objection to the Magistrate Judge’s
Recommendation. (Filing No. 7.)

       As a matter of clarification, the court would have adopted the Magistrate
Judge’s Recommendation had the court considered Defendant’s Objection before
issuing Judgment because it is clear that this court lacks subject matter jurisdiction
over this dispute. This case is simply an attempt to appeal the presumed issuance of
a Sarpy County District Court domestic abuse protection order or to dispute the truth
of the contents of the petition and affidavit underlying the protection order. (Filing
Nos. 7, 8.) Under the Rooker-Feldman doctrine, federal district courts lack subject
matter jurisdiction to review final state judgments or to review claims that are
inextricably intertwined with state court decisions, “even if those challenges allege
that the state court’s action was unconstitutional.” District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 486 (1983). See Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 283 (2005) (“Federal district courts . . . are empowered
to exercise original, not appellate, jurisdiction.”; “The Rooker-Feldman doctrine . . .
is confined to cases of the kind from which the doctrine acquired its name: cases
brought by state-court losers complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and inviting district court
review and rejection of those judgments.”); Amerson v. Iowa, 94 F.3d 510, 513 (8th
Cir. 1996) (it is “inappropriate for a federal court to address a claim that necessitates
invalidating a state court judgment on a matter committed to the states in order to
grant the relief sought”).

      Accordingly,

       IT IS ORDERED that the Defendant’s Objection (Filing No. 7) to the
Magistrate Judge’s Findings and Recommendation (Filing No. 3) is denied, and the
court’s Memorandum and Order and Judgment (Filing Nos. 5, 6) adopting such
Recommendation and remanding this matter to the District Court of Sarpy County,
Nebraska, remains unchanged.

      DATED this 15th day of July, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                           2
